              Case 2:19-cr-00259-JCC Document 41-1 Filed 11/25/20 Page 1 of 1




 1                                                        The Honorable John C. Coughenour
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT FOR THE
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                       NO. CR19-259JCC
10                             Plaintiff,
                                                      [PROPOSED] ORDER SEALING
11
                         v.
12
13    RYAN S. HERNANDEZ,
14                         Defendant.
15
16          The Court, having considered the Government’s motion and other records in this
17 case, HEREBY grants the motion and SEALS the Exhibits 1, 2, 4 and 5 of the Sentencing
18 Memorandum.
19          DATED this                day of November, 2020.
20
21
22
                                                        JOHN C. COUGHENOUR
23                                                      United States District Judge
24
     Presented by:
25
26 /s/ Steven T. Masada
   STEVEN T. MASADA
27 Assistant United States Attorney
28
     Order Sealing                                                          UNITED STATES ATTORNEY
     U.S. v. Hernandez/CR19-259JCC - 1                                     700 S TEWART S TREET, S UITE 5220
                                                                            S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
